Exhibit 10.4

 

AMENDMENT TO AGREEMENT OF SALE

 

THIS AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is made as of this 26th
day of April, 2004 by and between ROCK-FLORHAM SPE, LLC, a Delaware limited
liability company having an address c/o Investcorp., 280 Park Avenue, 26th
Floor, New York, New York 10017 (“Seller”), and WELLS OPERATING PARTNERSHIP II,
L.P., a Delaware limited partnership having an address at 6200 The Corners
Parkway, Suite 250, Atlanta, Georgia 30092 (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser are the parties to that certain Agreement of Sale
dated as of April 14, 2004, made by and between Seller, as seller, and
Purchaser, as purchaser (the “Original Contract”), pursuant to which, among
other things, Seller has agreed to sell to Purchaser and Purchaser has agreed to
purchase from Seller, subject to and upon all of the terms and provisions set
forth in the Original Contract, all of the land known as (x) Lot 3 in Block 1401
on the official tax map of the Borough of Florham Park, New Jersey and (y) Lot 4
in Block 0401 on the official tax map of the Borough of Madison, New Jersey (all
capitalized terms used but not otherwise defined in this Amendment being given
the respective meanings ascribed to such terms in the Original Contract; and the
Original Contract, as amended by this Amendment, being referred to herein, as
the “Contract”); and

 

WHEREAS, at Purchaser’s request, Seller has agreed to (i) extend for four (4)
additional days the period during which Purchaser may timely deliver to Seller a
Title Objection Notice with respect only to Unacceptable Title Matters which may
be disclosed by the Survey and (ii) reduce the Purchase Price by $300,000;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Anything to the contrary set forth in the Original Contract notwithstanding,
if, and only if, the Survey is received by Purchaser on or before April 30, 2004
and Purchaser, in its reasonably exercised discretion, determines that the
Survey discloses one or more Unacceptable Title Matters (the “Survey-Related
Unacceptable Title Matters”), then Purchaser, at any time on or before April 30,
2004, may deliver to Seller a Title Objection Notice with respect only to such
Survey-Related Unacceptable Title Matters. For the avoidance of doubt, Seller
acknowledges and agrees that any such Title Objection Notice received by it on
or before April 30, 2004 shall be deemed to have been timely delivered by
Purchaser to Seller pursuant to Section 4.01 of the Contract.

 

2. Purchaser acknowledges and agrees that except as set forth above (i.e., with
respect only to any Survey-Related Unacceptable Title Matters), (a) none of the
encumbrances or other title exceptions listed in Purchaser’s title insurance
commitment (a copy of which is annexed hereto as Exhibit A) or in the title
commitment/policy previously delivered by Seller to Purchaser are Unacceptable
Title Matters, (b) Purchaser does hereby irrevocably and unconditionally waive
and relinquish any and all rights to terminate the Contract under and/or
pursuant to Sections 4.01 or 10.01 of the Contract and (c) Purchaser’s execution
of this



--------------------------------------------------------------------------------

Amendment shall be deemed to be, and constitute Purchaser’s delivery to Seller
of a Due Diligence Termination Cancellation Notice. Nothing in this Amendment
shall be deemed to be a waiver, termination or release of Purchaser’s
conditional right to terminate the Contract under Section 4.01(f)(ii), provided
that (x) Purchaser duly delivers to Seller on or before April 30, 2004 a Title
Objection Notice with respect to one or more Survey-Related Unacceptable Title
Matters and (y) Seller does not timely deliver to Purchaser a Title Reply Notice
in which Seller elects to discharge and remove of record all of such
Survey-Related Unacceptable Title Matters.

 

3. The Purchase Price is hereby reduced by $300,000 such that, for all purposes
under the Contract, it shall now be an amount equal to $78,400,000.

 

4. To the extent of any conflict between the terms and provisions of the
Original Contract and the terms and provisions of this Amendment, this Amendment
shall control.

 

5. Unless specifically modified hereby, all terms of the Original Contract shall
remain in full force and effect.

 

6. This Amendment shall bind and benefit the parties hereto and their respective
successors and assigns.

 

7. This Amendment may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when executed and
delivered, shall constitute an original agreement enforceable against all who
signed it without production of or accounting for any other counterpart, and all
separate counterparts shall constitute the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER: ROCK-FLORHAM SPE, LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:     PURCHASER: WELLS OPERATING PARTNERSHIP II, L.P. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

2